DETAILED ACTION
The Examiner acknowledges the amendments received 15 December 2021. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting/Terminal Disclaimer
The terminal disclaimer filed on 15 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,561,327 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-10, 12-13, 16, 23 and 25 of U.S. Patent No. 10,561,327. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at .

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. The Applicant argues (page 7, “Remarks”):
Without getting into a discussion whether the allegedly mental steps are indeed amenable to performance on paper, the rejection is respectfully traversed on the ground that these steps are in fact integrated into a practical application, contrary to the Examiner's assertion. It is respectfully submitted that the Examiner's dissection of the claims into "pre-solution activity" and the allegedly mental steps is improper because the steps are inextricably linked and have to be read in conjunction to be meaningful. To elaborate, the claimed invention is based on the realization that the extrema of a time-frequency map derived from an electrocardiogram, taken at one or more points in time associated with the T wave, provide a clinically meaningful metric of repolarization of the heart. 
Determining these metrics is, obviously, contingent upon the computation of the time-frequency map (which, as a practical matter, requires the use of a computer) as well as the identification of the point(s) associated with the T wave. Thus, these preceding steps form an integral part of the solution, and cannot be characterized as "pre-solution" or "extra-solution" activity. Further, they do impose meaningful limitations on the step of "determining ... one or more repolarization measures corresponding to extrema of the respective time-frequency map at the one or more points in time associated with the T wave" in that they tie the determination of extrema to the time-frequency map (precluding the use of any other kind of map representing data as a function of two dimensions, i.e., any map not derived by time-frequency transform from an ECG), and further tie the location of the extrema to the specific identified points in time associated with the T wave (rather than allowing the extrema to be determined in the map for any point in time).

The Examiner respectfully disagrees with this assessment. The limitation of “determining, for at least one of the one or more time-frequency maps, one or more repolarization measures corresponding to extrema of the respective time-frequency 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional elements – “one or more processors” and “memory”, and “one or more respective leads” for implementing the claimed functions. The processor(s), memory and lead(s) in all of the steps are recited at a high-level of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) system (product) for processing one or more electrocardiograms acquired for a patient for one or more respective leads including the performed operations of determining, for at least one of the one or more time-frequency maps, one or more repolarization measures corresponding to extrema of the respective time-frequency map at the one or 


Allowable Subject Matter
Claims 15-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792